Citation Nr: 1505057	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  07-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased schedular rating for service-connected right ankle disability, currently rated as 30 percent disabling.

2.  Entitlement to an extraschedular rating for service-connected right ankle disability.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In the March 2008 rating decision, the RO denied entitlement to a TDIU.  In the June 2011 rating decision, the RO continued a previously assigned rating of 30 percent for right ankle sprain with ankylosis and arthritis.

Regarding the issue of entitlement to a TDIU, the Veteran testified at hearings before RO personnel in June 2009 and August 2010, and at a September 2010 Travel Board hearing before the undersigned Veterans Law Judge.

In March 2011, the Board remanded the issue of entitlement to a TDIU for further development.  In March 2012 and January 2014, the Board remanded the issues concerning the right ankle disability and TDIU for further development.

The issues of entitlement to an extraschedular rating for right ankle sprain with ankylosis and arthritis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

For the appeal period, the Veteran's service-connected right ankle disability has not been manifested by ankylosis.
CONCLUSION OF LAW

The criteria for entitlement to a schedular disability evaluation in excess of 30 percent for service-connected right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2009 letter satisfied the duty to notify provisions for the right ankle claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service treatment records have also been obtained, including records from the Social Security Administration (SSA).  More recent treatment records (including those absent from the electronic file at the time of the last remand) have also been obtained pursuant to the Board's January 2014 remand.

The Veteran was provided a VA medical examination in April 2012.  Most recently, the Veteran was provided a VA medical examination April 2014 pursuant to the Board's remand in January 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the right ankle disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis

The Veteran contends that his service-connected right ankle disability (sprain with ankylosis and arthritis) warrants a disability rating in excess of 30 percent.  The Veteran's right ankle disability has been rated under Diagnostic Code 5010-5271.

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  More recently, the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Regarding the Veteran's right ankle disability, staged ratings are not appropriate as varying degrees of severity warranting different schedular disability ratings have not been shown during the appeal period.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a (2014).

Also included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).

With regard to Diagnostic Code 5270, ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988)).

The criteria of Diagnostic Code 5270 provide ratings for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 20 percent rating is warranted for ankylosis of the ankle in plantar flexion, less than 30 degrees.  Id.  A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A maximum 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity.  For reference purposes, the normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2014).

Analysis

The Board notes that VA treatment records generally show that the Veteran has complained of right ankle pain and has been prescribed medications for that pain.  At the April 2012 and April 2014 VA examinations, the VA examiners performed in-person examinations of the Veteran's right ankle, to include tests for range of motion, repetitive-use, functional loss, pain, muscle strength, and joint stability.  Both examiners indicated that they considered past right ankle imaging studies.  Importantly, both examiners reported that no right ankle ankylosis was present.

As the medical evidence demonstrates that the Veteran has no right ankle ankylosis, a disability rating in excess of 30 percent is not warranted under Diagnostic Code 5271 because any rating, to include the maximum 40 percent rating, requires ankylosis of the ankle.  Thus, although "ankylosis" is part of the characterization of the Veteran's right ankle disability, that specific manifestation has not been shown during the rating period on appeal.  Furthermore, the Board considered other relevant diagnostic codes, but because none of those codes provide for a rating higher than the currently assigned 30 percent rating for the Veteran's right ankle disability, they are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5271-5274.  Accordingly, a schedular disability rating in excess of 30 percent for the Veteran's right ankle disability must be denied.

In reaching the above conclusions, the Board considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

A schedular rating in excess of 30 percent for right ankle sprain with arthritis is denied.


REMAND

Regarding an extraschedular rating for the Veteran's service-connected right ankle disability, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011). 

Here, the Board is bifurcating the Veteran's claim for an increased rating for his service-connected right ankle disability into one part that is a schedular evaluation (discussed and decided above) and another part that deals with an extraschedular evaluation of that disability and a TDIU.  As the schedular evaluation of the right ankle disability is inherently objective in nature, the Veteran is not prejudiced by this separation of the issues.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

Furthermore, regarding entitlement to a TDIU, the Board instructed in the January 2014 remand that a VA examiner must evaluate and discuss the effects of the Veteran's service-connected migraine headaches and right ankle disability, both individually and in the aggregate, on his employability.

The Board notes that, pursuant to that remand, the Veteran was afforded the April 2014 VA examination.  However, because the VA examiner who provided that examination was unable to provide an opinion regarding whether the Veteran's disabilities in the aggregate render the Veteran unemployable and because the Veteran in an August 2014 statement suggested that such an opinion was lacking, the Board finds that there has not been substantial compliance with the January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  Accordingly, the Board finds it necessary to remand the claim for a "combined effects" medical opinion.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013) (combined effects opinion not required per se, but may be necessary to sufficiently address a TDIU claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request relevant updated VA treatment records.

2.  Thereafter, forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities preclude the Veteran from securing or following gainful employment.

The Veteran is currently service connected for: migraines (30 percent) and a right ankle disability (30 percent).

The examiner should provide an opinion regarding whether the Veteran's service-connected disabilities have the "combined effects" of precluding the Veteran from securing or following gainful occupation.  In proffering an opinion, the examiner should review the claims file and take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  All opinions expressed should be accompanied by supporting rationale.

3.  After the development requested above has been completed to the extent possible, the AOJ should review the examination report to ensure that it is responsive to the remand directive above.  If it does not comply with remand directive, corrective action should be taken.

4.  Thereafter, the issues of entitlement to an extraschedular rating for the service-connected right ankle disability and entitlement to a TDIU should be adjudicated.  If a claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


